Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-9, drawn to a composition and the species of personal care composition in the reply filed on 11/30/22 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden to examine both groups and both species together.  This is not found persuasive because as described in MPEP §808.02, the requirement for establishing a serious burden has been met as the inventions require a different field of search.  The inventions require a different field of search including searching different classes/subclasses, electronic resources, and employing different search strategies or search queries.  The inventions of Group I and Group II are classified in separate classes and subclasses, and are different statutory categories of invention; art that would be pertinent to Group I would not necessarily be pertinent to Group II, and vice versa.  Further, the generic claims encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim (see M.P.E.P. §808.01 (a)).  While the personal care composition and home care composition share fatty acids, the remaining ingredients differ greatly as seen in the dependent claims and would require divergent searches. The requirement is still deemed proper and is therefore made FINAL.
The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn as being drawn to a nonelected invention.
Claim 3 is withdrawn as not being directed to the elected species of composition.
Claims 1, 2, and 4-9 are under consideration.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 5-8 are objected to because of the following informalities:  
In claim 5, “the” should be inserted before “UV absorbers”.
In claim 6, “the” should be inserted before “inorganic sunscreens”.
In claim 7, “the” should be inserted before “skin”.
In claim 8, “the” should be inserted before “other”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 2, 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 2, line 2-3 recites “comprising…personal care ingredients selected from…” The claim appears to recite a Markush group, although the phrasing and lack of conjunction between items “d” and “e” render the claim indefinite. It is unclear which ingredients are required and which are options (i.e. selected from). A Markush-type claim recites alternatives in a format such as “selected from the group consisting of A, B, and C”.  Ex parteDotter, 12 USPQ 382 (Bd. App. 1931) (see MPEP 2173.05 and 803.02). If the claim is not intended to include a Markush group and all recited elements are required, then the following language is suggested: “comprising…personal care ingredients  comprising…and…”. For the purpose of examination they will be understood to be options.  
Claim 3 recites the limitation "the surfactants" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because while “surfactants” is recited in claims 2 and 3 it is not recited in claim 1, from which claim 4 may depend. 
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the limitations following the phrase “such as” will be treated as optional. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2011/0226275) as evidenced by INCI Decoder. 
Fischer et al. teach hair care products for providing long-lasting conditioning, moisturizing, split end repair, body, volume, shine and increased hair strength benefits (i.e. personal care compositions).
Regarding Claim 1, Fischer et al. teach that the compositions comprise an unsaturated oil having an iodine value of at least about 80 (and preferably at least about 120), which may be Tung seed oil preferably at 0.1-10 wt%, which overlaps the claimed range of 0.5-2%  (e.g. paragraphs 0009, 0010, 0016; Claims 1, 5, 7; Examples). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  Regarding the limitation “as an antimicrobial preservative” this directed to an intended use of the Tung seed oil. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the Tung seed oil of Fischer et al. comprises the unfractionated whole fatty acids derived from Tung seed oil required in claim 1, therefore the claim has been met. 
Regarding Claims 2 and 4, Fischer et al. further teach the inclusion of surfactants (e.g. paragraph 0025) and exemplify 5% cetrimonium chloride, 14% sodium laureth sulfate, 13.5% sodium lauryl sulfate, and 6.5% cocamidopropyl betaine (i.e. anionic and cationic surfactants) (e.g. paragraph 0032). 
Regarding Claims 2 and 7, Fischer et al. further teach the inclusion of 1% glycerin, which as evidenced by INCI Decoder, is a moisturizer/humectant (e.g. paragraph 0032). 
Regarding Claims 2 and 8, Fischer et al. further teach the inclusion of 1.5% Behenamidopropyl Dimethylamine, which as evidenced by INCI Decoder is an emulsifying agent. 
Regarding Claim 9, the inclusion is optional and is therefore met as with claim 1 above. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2011/0226275) as evidenced by INCI Decoder as applied to claims 1, 2, 4 and 7-9 above, and further in view of Tsotsoros et al. 
Regarding Claims 1, 2, 4 and 7-9, the teachings of Fischer et al. are described supra. They do not teach the inclusion of UV absorbers or inorganic sunscreens or any amounts thereof. This is made up for by the teachings of Tsotsoros et al.
Tsotsoros et al. teach hair conditioning formulations comprising at least one aminofunctional polyorganosiloxane and UV absorbers (e.g. abstract and title; Claim 1).  Tsotsoros et al. teach that the composition comprises 0.01-5 wt% of a UV absorber (e.g. paragraph 0111) which may be a benzophenone, salicylate, titanium dioxide, zinc oxide (e.g. paragraphs 0087, 0106, 0148; Examples). Tsotsoros et al. teach that the formulations of the invention impart excellent, long lasting conditioning without build-up and do not interfere with other hair processes such as perming and dyeing (e.g. paragraph 0053).
Regarding Claims 2, 5 and 6, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the hair conditioner of Tsotsoros et al. comprising aminofunctional polyorganosiloxane and UV absorbers with the hair conditioners of Fischer et al. described supra.  Both Tsotsoros et al. and Fisher et al. are directed to hair conditioning compositions and  "[i[t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In addition, one of ordinary skill in the art would have been motived to obtain the additional benefits of excellent, long lasting conditioning without build-up or interference with other hair processes, as taught by Tsotsoros et al. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619